DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

				Examiner’s Remarks
 	Claims  1-5 and 11-15 are withdrawn as of August 10, 2021, without traverse.  
Claims 6-10 and 16-20 are examined.

  	This application contains 1-5 and 11-15 are drawn to an invention nonelected with traverse in the reply filed on August 10, 2021.  A complete reply to the final 

  	Applicant is reminded that upon the cancellation of claims to a non-elected invention Claims 1-5 and 11-15, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6-10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Ozturk et al. (US Publication No.  (US Publication No.  20190059074 A1 and Ozturk hereinafter).

    	Regarding Claim 6, Ozturk teaches a method of wireless communication, comprising:  receive  (i.e. receive a transmission)  Para [0037], by a user device in a radio resource control (RRC) active or inactive state or idle state  (i.e. plurality of modes (e.g., Radio Resource Control (RRC) modes), such as an idle mode (e.g., RRC idle mode), inactive mode (e.g., RRC inactive mode), and a connected mode (e.g., RRC connected mode). In different modes (also referred to as operating states), the UE may have different amounts of radio resources associated with it that define the radio resources that the UE can use in the given mode.)   Para [0024], a paging message informing the user device of changes to access control parameters  (i.e. access stratum (AS) security context, UE capability information, etc.), unlike idle mode, but less than all of the context information, unlike active mode. In certain aspects, inactive mode is a type of standby mode. By maintaining some context information, the UE may be able to more quickly transition to connected mode from inactive mode than from idle mode)  Para [0027], the paging message  (i.e. page and .. the message)  Para [0074] include at least one parameter;
 and perform  (i.e. perform operations)  Para [0022], selectively based on a value (i.e. quality)  Para [0032]  of the at least one parameter, any one or more of following actions: 


    PNG
    media_image1.png
    459
    808
    media_image1.png
    Greyscale

  	 a dedicated message (i.e. dedicated message)  Para [0082] to acquire new access control parameters  (i.e. a Radio Resource Control (RRC) layer 510, a Packet Data Convergence Protocol (PDCP) layer 515, a Radio Link Control (RLC) layer 520, a Medium Access Control (MAC) layer 525, and a Physical (PHY) layer 530. In various examples, the layers of a protocol stack may be implemented as separate modules of software, portions of a processor or ASIC, portions of non-collocated devices connected by a communications link, or various combinations thereof. Collocated and non-collocated implementations may be used, for example, in a protocol stack for a network access device (e.g., ANs, CUs, and/or DUs) or a UE)  Para [0060]. 
 Regarding Claim 8, Ozturk teaches wherein in response to the value indicating that the user device is not permitted new service access attempt, the processor is configured to prohibit  (i.e.  inactive mode)  Para [0072]  and (i.e. change a mode of 
  	Regarding Claim 16, Ozturk teaches a wireless communication apparatus comprising a processor configured to implement a method comprising: 
receive  (i.e. receive a transmission)  Para [0037], by a user device in a radio resource control (RRC) active or inactive state or idle state  (i.e. plurality of modes (e.g., Radio Resource Control (RRC) modes), such as an idle mode (e.g., RRC idle mode), inactive mode (e.g., RRC inactive mode), and a connected mode (e.g., RRC connected mode). In different modes (also referred to as operating states), the UE may have different amounts of radio resources associated with it that define the radio resources that the UE can use in the given mode.)   Para [0024], a paging message informing the 
 and perform  (i.e. perform operations)  Para [0022], selectively based on a value (i.e. quality)  Para [0032]  of the at least one parameter, any one or more of following actions:  (a) in response to the value  (i.e. quality)  Para [0032]  indicating that access control parameter has been changed (i.e. access stratum (AS) security context, UE capability information, etc.), unlike idle mode, but less than all of the context information, unlike active mode. In certain aspects, inactive mode is a type of standby mode. By maintaining some context information, the UE may be able to more quickly transition to connected mode from inactive mode than from idle mode)  Para [0027], read a next remaining minor system information (RMSI)  (i.e. remaining minimum system information (RMSI), system information blocks (SIBs), other system information (OSI) can be transmitted)  Para [0067]  or other system information (OSI) information of access control parameter that carries a connected or inactivity status change and update a locally stored copy of the parameter;  (b) in response to the value indicating that access control parameter has been changed, transmit a dedicated message to acquire new access control parameters; (c) in response to the value indicating that the user device is not permitted new service access attempt, prohibit a new service access 
    PNG
    media_image1.png
    459
    808
    media_image1.png
    Greyscale

a dedicated message (i.e. dedicated message)  Para [0082] to acquire new access control parameters  (i.e. a Radio Resource Control (RRC) layer 510, a Packet Data Convergence Protocol (PDCP) layer 515, a Radio Link Control (RLC) layer 520, a Medium Access Control (MAC) layer 525, and a Physical (PHY) layer 530. In various examples, the layers of a protocol stack may be implemented as separate modules of software, portions of a processor or ASIC, portions of non-collocated devices connected 
 Regarding Claim 18, Ozturk teaches wherein in response to the value indicating that the user device is not permitted new service access attempt, the processor is configured to prohibit  (i.e.  inactive mode)  Para [0072]  and (i.e. change a mode of operation may be used even when the UEs 120 receiving the message are in an inactive mode, or are transitioned to an inactive mode where the UEs 120 do not receive messages )  Para [0073] a new service access attempt from accessing network  (i.e. sidelink signal may refer to a signal communicated from one subordinate entity (e.g., UE1) to another subordinate entity (e.g., UE2) without relaying that communication through the scheduling entity (e.g., UE or BS), even though the scheduling entity may be utilized for scheduling and/or control purposes. In some examples, the sidelink signals may be communicated using a licensed spectrum (unlike wireless local area networks, which typically use an unlicensed spectrum).)  Para [0068].   	Regarding Claim 19, Ozturk teaches wherein in response to the value indicating that the user device is exempted from prohibit new service access attempt, the processor   is configured to check whether new service connection is allowed using stored control parameters (i.e. plurality of UEs 120 to change a mode of operation of the UEs 120. The message may indicate one or more of the following: for the UEs 120 in a .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Changheng SHAN et al. (US Publication No.  20190174449 A1),  Technologies to authorize user equipment use of local area data network features and control he size of local area data network information in access and mobility management function” (February 5, 2019).
2.  Agiwal et al. (US Publication No. 20190306827 A1), “Method and apparatus for transmitting and receiving system information” (March 27, 2019).
3.  Ozturk et al. (US Publication No.  20190059074), “Mode change signaling for a plurality of wireless devices” (Provision date:  8-17-2017) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov